COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS

Appellate case name:         Joel Keith Nichols v. The State of Texas

Appellate case numbers:      01-18-01000-CR

Trial court case numbers: 17CR0618

Trial court:                 10th District Court of Galveston County

       Appellant’s court-appointed counsel, Winifred Weber, filed a motion to withdraw
and appellate brief in the above-styled case on June 28, 2019, concluding that the above-
referenced appeals are frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). On July 11, 2019, appellant, Joel Keith Nichols, incarcerated and
acting pro se, filed a pro se motion for access to a copy of the appellate records to prepare
responses and a motion requesting a 30-day extension of time to file his pro se Anders brief
response. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       Accordingly, the Court grants appellant’s motion requesting access to the records
and orders the district clerk, no later than 10 days from the date of this order, to provide a
copy of the clerk’s and reporter’s records to the pro se appellant. The trial court clerk shall
further certify to this Court, within 15 days of the date of this order, the date upon which
delivery of the records to the appellant is made.
       Finally, the Court grants appellant’s motion for an extension of time to file pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.


       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley____
                    Acting individually  Acting for the Court
Date: __July 16, 2019__